Jackson, Chief Justice.
The Atlanta City Brewery Company brought trover against G. B. Flare for the recovery of a number of casks and barrels in which the company had shipped beer to him. from Atlanta to Americus. It was tlv contract and cvt> *349tom for him to return the casks after the beer was emptied out of them. This-he did not do and the company made a demand for the casks, and Hare declined to deliver them, at least some of them which were in the Americus depot. The jury found for the company damages for all the casks, and a new trial being denied Hare by the court below, the case is brought before us for review.
Hare did not and would not return the barrels because he alleged that the beer was bad, and said he would not return them unless the company paid him what he had paid it for the beer. Some of the barrels had been removed from the depot, others had not, but Hare had paid freight on all and held the bill of lading for all. On the trial it appears that he did not resist or defend the action so far as the casks at his store were concerned, but confined his defense to those at the depot. The court charged to the effect that the casks at the depot were in his possession, and when demanded and he refused to deliver or return them, they were converted to his own use in law, and the company could recover in trover; and this is the error assigned.
There was conflict in the testimony as to the beer, whether it was bad when it was shipped, or got so by the fault of defendant afterwards in keeping it in a hot place at the depot. Be that as it may, it was not the casks, but the beer which was sold to Hare. He acquired no title to the casks. He held the possession of them by holding the bill of lading, and paid freight on them. His only plea to the action of trover is not guilty, and when he declined to deliver the barrels to the company unless his money was returned which he had paid for beer, he converted the casks to his own use, to-wit: to get back the money so paid. No plea of recoupment was filed. The charge is right on the issue made by the plea of not guilty, and the verdict is supported by the evidence, and the judgment must be affirmed.
Judgment affirmed-.